DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to amendment filed on 3/7/2022, in which  claims 1, 11, and 12 was amended, claim 7 was canceled, and claims 1 –  6 and 8 – 12 was presented for examination.
3.	Claims 1 –  6 and 8 – 12 are now pending in the application.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1 –  6 and 8 – 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Makovsky et al (US 2020/0162308 A1), in view of Gupta et al (US 2007/0208686 A1), and further in view of Billington et al (US 2017/0185647 A1)
As per claim 1, Makovsky et al (US 2020/0162308 A1) discloses,
A non-transitory computer readable medium storing a computer program (para.[0122]; “computer-usable or computer-readable medium can be any device that can, for example, tangibly contain, store, communicate, or transport a program or data structure for use by or in connection with any processor …..Such computer-usable or computer-readable media can be referred to as non-transitory memory or media”). 
wherein when the computer program is executed by one or more processors of a computing device (para.[0122]; “computer-readable medium can be any device that can, for example, tangibly contain, store, communicate, or transport a program or data structure for use by or in connection with any processor”),
the computer program performs procedures for data processing (para.[0120]; “employ any number of conventional techniques for electronics configuration, signal processing or control, data processing, and the like”). 
and the procedures include: receiving an event from a client comprising data stored in a first format (para.[0019]; “event messages received from a new event source that uses a data format the instance of platform software is not configured to process” and para.[0064]; “agent device 308 receives events associated with a computer network of the customer environment 300 from event sources associated with the computer network, such as an event source”)., 
wherein the event comprises a failure of a database (para.[0017]; “event can indicate a logged message, warning, or error associated with the computer network. …. an event can indicate that a database record has been inserted into a table associated with a component of the computer network, updated within that table, or deleted from that table”).
transforming the event by converting the data to a different second format such that the data of the event can be processed at the at least one backend (para.[0020]; “transform event messages into a format usable by a management system”). 
transmitting a data request information based on the transformed event to the at least one backend for processing the transformed event based on the execution plan (para.[0020]; “the event message is transformed into a format usable by the management system. The transformed event message is then transmitted to the management system”).
	Makovsky does not specifically disclose identifying at least one backend for processing the event.
	However,  Gupta et al (US 2007/0208686 A1) in an analogous art discloses,
identifying at least one backend for processing the event (para.[0113]; “a backend URL can be specified to direct the request to the appropriate backend transaction server in a format supported by the server. The URL in the request can be transformed to the specified backend URL”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate selection of appropriate backend system for processing client request of the system of Gupta into transformation and transmission of event messages of the system of Mukovsky to effectively convert transmitted  messages to a format usable by the receiving system.
	Neither Makovsky nor Gupta specifically disclose transmitting the event to a frontend to generate an execution plan for the event to be processed.
	However, Billington et al (US 2017/0185647 A1) in an analogous art discloses,
and transmitting the event to a frontend to generate an execution plan for the event to be processed (para.[0050]; “the processor may query the processing frontend server catalog views to determine an execution plan corresponding to the execution of a hybrid query”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate execution plan generated by frontend  server of the system of Billington into transformation and transmission of event messages of the system of Mukovsky and selection of appropriate backend system for processing client request of the system of Gupta to provide execution plan that improve system performance and reduce latency in communication and retrieval of information.

Claim 11 is a method claim corresponding to non-transitory computer readable medium claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

Claim 12 is a server claim corresponding to non-transitory computer readable medium claim 1, and rejected under the same reason set forth in connection to the rejection of claim 1 above.

6.	Claims 2 – 3 and 5 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Makovsky et al (US 2020/0162308 A1), in view of Gupta et al (US 2007/0208686 A1), in view of Billington et al (US 2017/0185647 A1), and further in view of Yousefi’zadeh (US 2004/0030739 A1).
As per claim 2, the rejection of claim 1 is incorporated, Makovsky et al (US 2020/0162308 A1), Gupta et al (US 2007/0208686 A1), and Billington et al (US 2017/0185647 A1) does not specifically disclose wherein the procedures further include: transmitting information for requesting a backend list regarding one or more backends to a frontend, receiving the backend list from the frontend; and establishing a connection to each of the one or more backends based on the backend list.
	However, Yousefi’zadeh (US 2004/0030739 A1) in an analogous art discloses,
wherein the procedures further include: transmitting information for requesting a backend list regarding one or more backends to a frontend (para.[0097]; “initiated with a front-end port number and a list of back-end port numbers and addresses identifying the database servers. The process accepts connection requests from the web servers 18 and maps them into back-end database servers 24 connections”).
receiving the backend list from the frontend and establishing a connection to each of the one or more backends based on the backend list (para.[0010]; “establishing connections to said multiple database servers for communicating with said database servers”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Yousefi’zadeh into the combine teaching of Makovsky et al (US 2020/0162308 A1), Gupta et al (US 2007/0208686 A1), and Billington et al (US 2017/0185647 A1) to selectively assign  database server to client  for  speedy retrieval of user request, thereby improve the system performance and user experience.

As per claim 3, the rejection of claim 2 is incorporated and further Yousefi’zadeh (US 2004/0030739 A1) discloses,
wherein the backend list includes information regarding addresses of the one or more backends and information regarding data stored in the one or more backends (para.[0097]; “initiated with a front-end port number and a list of back-end port numbers and addresses identifying the database servers”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Yousefi’zadeh into Gupta to selectively assign  database server to client  for  speedy retrieval of user request, thereby improve the system performance and user experience.

As per claim 5, the rejection of claim 1 is incorporated, Makovsky et al (US 2020/0162308 A1), Gupta et al (US 2007/0208686 A1), and Billington et al (US 2017/0185647 A1) does not specifically disclose wherein the procedures further include: transmitting information for requesting a backend list regarding one or more backends to a frontend, receiving the backend list from the frontend; and establishing a connection to each of the one or more backends based on the backend list.
	However, Yousefi’zadeh (US 2004/0030739 A1) in an analogous art discloses,
wherein the procedures further include: transmitting information for requesting a backend list regarding one or more backends to a frontend (para.[0097]; “initiated with a front-end port number and a list of back-end port numbers and addresses identifying the database servers. The process accepts connection requests from the web servers 18 and maps them into back-end database servers 24 connections”).
receiving the backend list from the frontend and establishing a connection to each of the one or more backends based on the backend list (para.[0010]; “establishing connections to said multiple database servers for communicating with said database servers”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Yousefi’zadeh into the combine teaching of Makovsky et al (US 2020/0162308 A1), Gupta et al (US 2007/0208686 A1), and Billington et al (US 2017/0185647 A1) to selectively assign  database server to client  for  speedy retrieval of user request, thereby improve the system performance and user experience.

As per claim 6, the rejection of claim 1 is incorporated, Makovsky et al (US 2020/0162308 A1), Gupta et al (US 2007/0208686 A1), and Billington et al (US 2017/0185647 A1) does not disclose wherein, if the event is a streaming event for storing data in a backend, the identifying at least one backend for processing the event includes, identifying at least one backend for storing data based on the streaming - 43 –event, and wherein the procedures further include: receiving processing completion information including information indicating that the data based on the streaming event is stored, from the at least one backend; and transmitting information based on the processing completion information to the client.
	Howevere, Yousefi’zadeh (US 2004/0030739 A1) in an analogous art discloses,
wherein, if the event is a streaming event for storing data in a backend (para.[0035]; “para.[0035]; “Other requests ask for dynamic content (e.g., video/audio streaming) and are handled by programs (e.g., MP3) running remotely or locally in relation to the web server” and para.[0059]; “Once the SQL request is processed by a database server 24 and the corresponding database storage 26 storing the requested item information”).
the identifying at least one backend for processing the event includes, identifying at least one backend for storing data based on the streaming - 43 –event (para.[0047]; “selects a database, and routes the request to the selected database server”).
and wherein the procedures further include: receiving processing completion information including information indicating that the data based on the streaming event is stored, from the at least one backend; and transmitting information based on the processing completion information to the client (para.[0035]; “Other requests ask for dynamic content (e.g., video/audio streaming) and are handled by programs (e.g., MP3) running remotely or locally in relation to the web server. .. receives response from, the database server (e.g., dynamic content in media streaming applications) and para.[0059]; “Once the SQL request is processed by a database server 24 and the corresponding database storage 26 storing the requested item information, a result is sent back to the client”)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Yousefi’zadeh into the combine teaching of Makovsky et al (US 2020/0162308 A1), Gupta et al (US 2007/0208686 A1), and Billington et al (US 2017/0185647 A1) to selectively assign  database server to client  for  speedy retrieval of user request, thereby improve the system performance and user experience.

As per claim 8, the rejection of claim 1 is incorporated, Makovsky et al (US 2020/0162308 A1), Gupta et al (US 2007/0208686 A1), and Billington et al (US 2017/0185647 A1) does not specifically disclose wherein the procedures further include: transmitting storage request information to a frontend for storing a changed data of one or more backends, to cause the frontend to request storing the changed data to each of the one or more backends; and receiving storage completion information that changed data has been stored in the one or more backends, from the frontend.
	However, Yousefi’zadeh (US 2004/0030739 A1) in an analogous art discloses,
wherein the procedures further include: transmitting storage request information to a frontend for storing a changed data of one or more backends, to cause the frontend to request storing the changed data to each of the one or more backends; and receiving storage completion information that changed data has been stored in the one or more backends, from the frontend (para.[0059]; “Once the SQL request is processed by a database server 24 and the corresponding database storage 26 storing the requested item information”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Yousefi’zadeh into Makovsky et al (US 2020/0162308 A1), Gupta et al (US 2007/0208686 A1), and Billington et al (US 2017/0185647 A1) to selectively assign  database server to client  for  speedy retrieval of user request, thereby improve the system performance and user experience.

As per claim 9, the rejection of claim 8 is incorporated, Yousefi’zadeh (US 2004/0030739 A1) in an analogous art discloses,
-44-wherein the transmitting storage request information to a frontend for storing a changed data of one or more backends, to cause the frontend to request storing the changed data to each of the one or more backends includes, causing the frontend to request storing the changed data to each of the one or more backends based on at least one of a predetermined time period or a predetermined data change degree (para.[0042]; “arrived update query on the other hand changes the content of the database servers 24 and hence has to reflect on the data content of database servers”).  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Yousefi’zadeh into Gupta to selectively assign  database server to client  for  speedy retrieval of user request, thereby improve the system performance and user experience.

As per claim 10, the rejection of claim 1 is incorporated, Makovsky et al (US 2020/0162308 A1), Gupta et al (US 2007/0208686 A1), and Billington et al (US 2017/0185647 A1) does not specifically disclose wherein the procedures further include, limiting a storage space capacity or changing an event processing method, based on a user input based on a user interface.
	However, Yousefi’zadeh (US 2004/0030739 A1) in an analogous art discloses,
wherein the procedures further include, limiting a storage space capacity or changing an event processing method, based on a user input based on a user interface (para.[0042]; “update query on the other hand changes the content of the database ServerS24 and hence has to reflect on the data content of database Servers 24 in order to preserve the consistency of the unified view”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Yousefi’zadeh into Makovsky et al (US 2020/0162308 A1), Gupta et al (US 2007/0208686 A1), and Billington et al (US 2017/0185647 A1) to selectively assign  database server to client  for  speedy retrieval of user request, thereby improve the system performance and user experience.

7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Makovsky et al (US 2020/0162308 A1), in view of Gupta et al (US 2007/0208686 A1), in view of Billington et al (US 2017/0185647 A1), and further in view of Choi Jae Jin (KR 2000-0051051 A)
As per claim 4, the rejection of claim 1 is incorporated, Makovsky et al (US 2020/0162308 A1), Gupta et al (US 2007/0208686 A1), and Billington et al (US 2017/0185647 A1) does not specifically disclose wherein the procedures further include: storing at least one of the data request information or information regarding the at least one backend that received the data request information receiving a processing completion information based on the data request information, from the at least one backend that received the data request information; and deleting at least one of the stored data request information or the information regarding the at least one backend that received the data request information, based on the processing completion information.
	However, Choi Jae Jin (KR 2000-0051051 A) in an analogous art discloses,
 wherein the procedures further include: storing at least one of the data request information or information regarding the at least one backend that received the data request information (pg.5 lines 4 – 6; “client 100 processes (creates, modifies, deletes, etc.) data in a database 320 object related to itself (S7). At this time, the database manager 310 detects the change of the database 320 object (S8) and refers to the contents stored at the time of access permission of the clients 100 and 200 and changes the change of the database 320 object to the database 320 object”).
receiving a processing completion information based on the data request information, from the at least one backend that received the data request information and deleting at least one of the stored data request information or the information regarding the at least one backend that received the data request information, based on the processing completion information (pg.5 lines 8 – 10; “when the client (100,200) makes a request for disconnection from the database manager (310), the database manager (310) deletes the relationship information of the database (320) object associated with the client (100,200) and releases the communication path with the client”). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the teaching of Choi into Makovsky et al (US 2020/0162308 A1), Gupta et al (US 2007/0208686 A1), and Billington et al (US 2017/0185647 A1) to improve system capability and prevent unnecessary polling between the database and the application

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUGUSTINE K. OBISESAN whose telephone number is (571)272-2020. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUGUSTINE K. OBISESAN/
Primary Examiner
Art Unit 2156



5/19/2022